Citation Nr: 0603109	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  98-17 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran's claim was remanded in 
February 2005 and July 2005 to afford him a Travel Board 
hearing.  In November 2005, the veteran testified at a Travel 
Board hearing at the RO.  


FINDING OF FACT

A heart disorder was not incurred in or aggravated by active 
service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 U.S.C.A. § 113(b); 
38 C.F.R. § 3.303(b); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).  
Further, under the law, a disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2005).

The veteran's service medical records reflect that his 
enlistment examination and treatment records are silent with 
respect to complaints of or treatment for heart complaints.  
However, the veteran's separation examination report includes 
a finding of abnormal heart upon clinical evaluation.  No 
further findings are noted and no diagnosis is provided.  The 
current heart condition the veteran suffers from (coronary 
artery disease and angina pectoris) is not indicated within 
the service medical records.

VA outpatient treatment records reflect current diagnoses of 
coronary artery disease and angina pectoris.  The disorder 
cited in the service medical record is not indicated.       

A February 1998 report of VA examination notes that, two 
months prior to the examination, the veteran's company nurse 
informed him that he had a slow heart rate and he was advised 
to have it checked out.  He reported no history of coronary 
artery disease, hypertension, valvular heart disease, 
diabetes mellitus, renal disease, or pulmonary disease.  The 
veteran stated that he had a one year history of intermittent 
left chest tightness without radiation which lasts for one to 
two minutes.  He stated that these episodes occur monthly.  
The veteran also reported a history of palpitations which 
occur approximately once per month.  The diagnoses were 
coronary artery disease and angina pectoris.  

During his November 1998 hearing before a hearing officer, as 
well as during his November 2005 Travel Board hearing, the 
veteran recalled that he was told that he had an abnormal 
heart condition.  However, a diagnosis for this abnormal 
heart condition was not provided and he did not undergo 
further testing.  During his 1998 hearing, the veteran 
reported that he did not seek treatment for his heart 
complaints until approximately seven months prior to the date 
of the hearing.  

The veteran's hearing testimony reflects that, although he 
was afforded examination in 1973 and 1992 in connection with 
employment, he does not recall findings of a heart condition 
in connection with these examinations.  Additionally, the 
veteran recalled that he received private medical treatment 
for an unrelated disorder after service.  During his 2005 
hearing, he testified that this private physician, who 
treated him from 1980 to approximately 1984, also treated him 
for heart complaints.  However, the veteran stated that the 
private physician had relocated to India, copies of his 
treatment records from this physician are unavailable, and 
that a effort by the VA to obtain these records would not 
succeed.  

The veteran's December 1998 VA Form 21-4142, Authorization 
and Consent to Release Information to VA, includes his 
comment that no extensive tests were done to check for heart 
abnormalities and that this examination was a routine 
physical for the purpose of employment.  

Upon consideration of the foregoing, the Board finds that the 
veteran's claim for service connection for a heart disorder 
much be denied because there was no diagnosis of a heart 
disorder during service or within one year thereafter.  The 
notation of "abnormal heart" upon clinical evaluation for 
separation was not accompanied by a clinical diagnosis and 
the evidence shows that the veteran did not seek treatment 
for a heart disorder until 1998.  The service medical 
records, as a whole, provide evidence against this claim as 
they do not indicate a heart disorder with any association 
with the veteran's current heart condition. 

It was not until February 1998, many years after service, 
that a heart disorder was clinically demonstrated and the 
veteran's symptoms were diagnosed as coronary artery disease 
and angina pectoris.  Importantly, these heart disorders were 
not indicated in service. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  In fact, there is no medical evidence 
indicating the veteran's current heart disorders had any 
association with the veteran's military service.  The 
earliest objective medical evidence of record that tends to 
show objective findings of a heart disorder following 
separation from service is 1998, approximately sixteen years 
following separation from service.  In this regard, it is 
noted that the United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  The 
fact that none of the veteran's health care providers has 
associated this problem with the veteran's service many years 
ago provides only negative evidence against this claim. 

The Board has also considered the veteran statements that his 
present heart disorder is related to his period of military 
service; however, there is no evidence that the veteran 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service  
connection for a heart disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353  
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. § 5107 (West 2002 & Supp. 2005). 

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA provided the veteran VCAA notice via an April 2003 letter, 
which advised him of the four elements required by Pelegrini 
II.  Although VCAA notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  In addition to the 
April 2003 VCAA notice, VA readjudicated the veteran's claim 
in a May 2003 supplemental statement of the case.  VA has 
also provided him every opportunity to submit evidence, argue 
for his claim, and respond to VA notices.  

During the course of this appeal, VA has obtained and 
reviewed service medical records, VA medical records, and 
written statements from the veteran.  VA has fulfilled its 
duty to seek relevant records.  38 U.S.C.A. § 5103A(b) and 
(c); 38 C.F.R. § 3.159(c)(1-3), (d).  The veteran underwent a 
VA examination in February 1998.  The report of these 
evaluations have been obtained and reviewed by the Board.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this regard, it is noted that the 1973 and 1992 
examinations afforded to the veteran in connection with 
employment as well as records of private treatment dated from 
1980 are not available review.  However, the veteran has 
testified that no special testing was performed and he did 
not recall findings of a heart disorder in connection with 
the 1973 and 1992 examinations.  In addition, although his 
2005 hearing testimony reflects that he received treatment 
for his heart complaints from his private physician, he 
reported that the physician had moved to Indian and the 
treatment records were not available.  Moreover, the veteran 
has reported that his private treatment began in 1980, eight 
years after his discharge from active duty service.  Thus, 
such evidence is not within one year from the veteran's 
separation from service and it would not be pertinent to this 
claim.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.  


ORDER

Entitlement to service connection for a heart disorder is 
denied.



_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


